Exhibit 99.1 PUREDEPTH™ ANNOUNCES PLAN TO DEREGISTER ITS COMMON STOCK (REDWOOD SHORES, CA, March3, 2010) PureDepth™, Inc. (OTC:PDEP), the creator of Multi-Layer Display™ (MLD) technology and a leader in new visualization experiences, announced today that it filed post-effective amendments to each of its outstanding registration statements to deregister remaining but unsold shares of common stock thereunder. It also announced that it intends to voluntarily deregister its common stock on or about March 15, 2010 by filing a Form 15 with the Securities and Exchange Commission (the "SEC") under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Upon the filing of the Form 15, PureDepth’s obligation to file certain reports with the SEC, including Forms 10-K, 10-Q, and 8K, will immediately be suspended. As a result of the filing, PureDepth anticipates that its shares will no longer be quoted on the OTC Bulletin Board. However, PureDepth anticipates, but cannot guarantee , that its common stock may be quoted on the Pink Sheets after it delists. The Pink Sheets is a provider of pricing and financial information for the over-the-counter securities markets. It is a centralized quotation service that collects and publishes market maker quotes in real time primarily through its website, www.pinksheets.com, which provides stock and bond price quotes, financial news, and information about securities. PureDepth does not have plans to seeking the listing of its common stock on the OTCQX. PureDepth also announced that CEO Andy Wood will reduce his hours with the company and begin working half-time, effective immediately. Wood stated: "After much consideration, our management team and board of directors determined that the benefits of continued registration no longer outweighed the financial and administrative burdens imposed by the reporting requirements.
